


Exhibit 10.50




SHAREHOLDERS’ AGREEMENT




This SHAREHOLDERS’ AGREEMENT (this “Agreement”) is made as of June 13, 2011 (the
“Effective Date”), by and among Scott M. Boruff, Paul W. Boyd, David Hall, Deloy
Miller and David Voyticky (Boruff, Boyd, Hall, Miller and Voyticky are each
referred to herein individually, as “Shareholder”, and together, the
“Shareholders”) and Miller Energy Resources, Inc., a Tennessee corporation (the
“Corporation”).  The Corporation and the Shareholders are individually referred
to herein as “Party” and are collectively referred to herein as the “Parties”.

RECITALS




WHEREAS, the Shareholders are shareholders of the Corporation;




WHEREAS, the Corporation is a party to that certain Loan Agreement (the “Loan
Agreement”), dated as of the Effective Date, by and among the Corporation, the
financial institutions named therein (“Lenders”), and Guggenheim Corporation
Funding, as Arranger and Administrative Agent (the “Agent” and together with the
Shareholders and the Corporation, the “Beneficiaries”), pursuant to which, inter
alia, the Lenders will provide a multi-draw term loan facility in a principal
amount of up to $100 million, to be used by the Corporation, inter alia, to
acquire a certain platform rig and to finance the drilling of certain wells and
for other activities of the Corporation;




WHEREAS, the Corporation and its shareholders, including the Shareholders, will
derive substantial direct and indirect benefits from the making of the Loans
under the Loan Agreement; and




WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Corporation under the Loan Agreement that the
Shareholders shall have executed and delivered this Agreement to the Agent.




NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and conditions contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:




ARTICLE I

DEFINITIONS




Defined Terms.  Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement.




1

--------------------------------------------------------------------------------




ARTICLE II

TRANSFER MATTERS




2.1       Transfer of Stock. During the Term (as defined below), except as
expressly provided in Section 2.2, each Shareholder severally agrees that he
shall not, directly or indirectly, sell, assign, convey, gift, transfer,
encumber, or otherwise dispose of (“Transfer”) all or any part of the shares of
the common stock, par value $0.0001 per share of the Corporation (the “Common
Stock”) beneficially owned by such Shareholder, whether now owned or acquired
after the Effective Date, without the prior written consent of the Agent and the
Required Lenders. Every Transfer in violation of this Section 2.1 is null and
void.




2.2       Permitted Transfers.  During the Term:




(a)       Deloy Miller shall be permitted to Transfer shares of Common Stock
beneficially owned by him if, simultaneously with such Transfer, (a) the Company
issues a number of shares of Common Stock (the “New Issuance”) in an amount
necessary for the Company to receive net proceeds from the New Issuance equal to
two times the net proceeds received by Deloy Miller and (b) Deloy Miller
Transfers such shares at the same price and for the same consideration as
received by the Company from the New Issuance; provided, however, that the
aggregate number of shares of Common Stock Transferred by Deloy Miller during
the Term may not exceed the lesser of (i) 2,500,000 shares of Common Stock and
(ii) an amount of shares of Common Stock necessary for Deloy Miller to receive
net proceeds equal to $10,000,000;




(b)       Paul W. Boyd shall be permitted to exercise options to buy up to
250,000 shares of Common Stock, expiring on September 23, 2011, beneficially
owned by him and to Transfer any shares of Common Stock received upon the
exercise of such options; and




(c)       Any Shareholder may in its sole discretion pledge, grant or encumber,
or permit to exist a lien on or security interest in, shares of Common Stock
beneficially owned by such Shareholder in order to secure obligations of such
Shareholder to a secured lender.  An involuntary transfer of any such shares of
Common Stock upon the foreclosure by such secured lender shall not constitute a
breach of or violation under this Agreement.  




2.3       Acknowledgement. EACH SHAREHOLDER HEREBY ACKNOWLEDGES THAT HE: (X) HAS
REVIEWED THE LOAN AGREEMENT AND (Y) UNDERSTANDS THAT ANY TRANSFER OF SHARES OF
COMMON STOCK OF THE CORPORATION IN VIOLATION OF THIS AGREEMENT WILL CONSTITUTE
AN EVENT OF DEFAULT BY THE CORPORATION PURSUANT TO THE LOAN AGREEMENT AND COULD
SUBJECT THE CORPORATION TO, AMONG OTHER THINGS, THE REMEDIES SET FORTH IN THE
LOAN DOCUMENTS.




2

--------------------------------------------------------------------------------




ARTICLE III

TERMINATION




3.1       Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in effect until the earliest to occur of:




(a)       the termination hereof by the written agreement of the Shareholders,
the Corporation, the Agent and the Required Lenders; and




(b)       the termination of the Aggregate Commitment and the payment in full of
the Obligations.




3.2       Effect of Termination.  In the event of a termination of this
Agreement, as provided in Section 3.1 above, all obligations under this
Agreement shall terminate.




ARTICLE IV

MISCELLANEOUS




4.1       Notices.  All notices and other communications required to be given
under this Agreement shall be delivered in writing personally or mailed by
next-business day courier, to the address set forth on Schedule A.




4.2       Several Liabilities of Shareholders.  Nothing contained in this
Agreement shall be construed to impose on any Shareholder any liability for any
breach, action or failure to act of any other Shareholder.




4.3       Fees and Expenses.  The Corporation shall pay all reasonable fees,
costs and expenses of the Shareholders incurred in connection with the execution
of this Agreement and any amendment, waiver, notice or consent under this
Agreement.




4.4       Entire Agreement.  This Agreement and Schedule A hereto constitute the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all prior agreements, whether written or oral, regarding the
subject matter hereof.  




4.5       Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.




4.6       Enforcement.  The Parties hereto agree that money damages or other
remedies at law would not be sufficient or adequate remedy for any breach or
violation of, or default under, this Agreement and that in addition to all other
remedies available to the Beneficiaries, each of the Beneficiaries shall be
entitled to the fullest extent permitted by law to




3

--------------------------------------------------------------------------------




an injunction restraining such breach, violation or default and to other
equitable relief, including specific performance, without bond or other security
being required.




4.7       Amendments. No amendment, modification, or supplement to this
Agreement shall be binding unless it is in writing and duly executed by all
Beneficiaries.




4.8       Assignment.  No Party may assign this Agreement. Any assignment of
this Agreement by any Party is null and void. The Agent may assign its rights
under this Agreement to any successor Agent in accordance with the Loan
Agreement.




4.9       Third Party Beneficiaries.  The Shareholders and the Corporation
acknowledge that the Agent is a third-party beneficiary to this Agreement and
that the Agent shall be entitled to enforce the covenants and obligations of the
Shareholders and the Corporation under this Agreement.  The Agent’s rights as a
third-party beneficiary of this Agreement may be exercised by the Agent
independently or in conjunction with the Corporation or any Shareholder or group
of Shareholders, and such rights shall not be prejudiced by any prior assertion
or waiver of any right, claim or cause of action for damages or equitable relief
or any other claim, assertion or waiver made by the Corporation or any
Shareholder under this Agreement.  As a third-party beneficiary to this
Agreement, the Agent shall be entitled to all of the remedies available under
this Agreement, including the rights under Section 4.6, in addition to such
other remedies as may be permitted by law or in equity.  This Agreement shall
not be deemed to confer upon any Person other than the Beneficiaries any remedy,
claim, liability, claim of action or other rights hereunder.




4.10       Severability.  Every provision of this Agreement is intended to be
severable, and, if any term or provision herein is illegal or invalid for any
reason whatsoever, such illegality or invalidity shall not affect the validity
or legality of the remainder of this Agreement.   




4.11       Section Headings.  Section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision hereof.




4.12       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which will
constitute one and the same instrument, and will become effective when
counterparts have been signed by each of the Parties and delivered to the other
Parties; it being understood that all Parties need not sign the same
counterpart.  The exchange of copies of this Agreement and of signature pages to
this Agreement by facsimile transmission, by electronic mail in “portable
document format” (“pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by
combination of such means, shall constitute effective execution and delivery of
this Agreement as to the Parties and may be used in lieu of the original
Agreement for all purposes.  Signatures of the Parties transmitted by facsimile
shall be deemed to be their original signatures for all purposes.




4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.




Scott M. Boruff







/s/ Scott M. Boruff







Paul W. Boyd







/s/ Paul W. Boyd










David Hall







/s/ David Hall







Deloy Miller







/s/ Deloy Miller







David Voyticky







/s/ David Voyticky







Miller Energy Resources, Inc.







By: /s/ Scott M. Boruff

Name:  Scott M. Boruff

Title:  Chief Executive Officer




5

--------------------------------------------------------------------------------




EXHIBIT A




NOTICE INFORMATION




If to Scott M. Boruff:




[home address]




If to Paul W. Boyd:




[home address]




If to David Hall:




[home address]




If to Deloy Miller:




[home address]




If to David Voyticky:




Miller Energy Resources, Inc.

Attn: David Voyticky

3651 Baker Hwy

Huntsville, TN  37756




If to the Corporation:




Miller Energy Resources, Inc.

Attn: Anna East, General Counsel

3651 Baker Hwy

Huntsville, TN 37756

Phone: (865) 223-6575

Fax: (865) 691-8209

Email: aeast@millerenergyresources.com




A-1

--------------------------------------------------------------------------------




If to the Agent:




Guggenheim Corporate Funding, LLC

135 E. 57th Street, 6th Floor

New York, New York 10022

Attn: Kaitlin Trinh

Phone: (212) 651-0840

Fax: (212) 644-8396

e-mail: kaitlin.trinh@guggenheimpartners.com




With a copy to:




Guggenheim Corporate Funding, LLC

1301 McKinney, Suite 3105

Houston, TX 77010

Attn: Tim Murray

Phone: (713) 300-1330

Fax: (713) 300-1339

e-mail: tim.murray@guggenheimpartners.com




A-2

--------------------------------------------------------------------------------